United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4015
                        ___________________________

                United Food and Commercial Workers, Local 653

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

        Fresh Seasons Market, LLC; Fresh Seasons Market Victoria, LLC

                     lllllllllllllllllllll Defendants - Appellants
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                           Submitted: October 18, 2017
                            Filed: December 11, 2017
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, GRUENDER and BENTON, Circuit Judges.
                             ____________

PER CURIAM.

      United Food and Commercial Workers, Local 653 (“the Union”) brought this
action to compel Fresh Seasons Market, LLC and Fresh Seasons Market Victoria,
LLC (collectively, “Fresh Seasons”) to arbitrate a contractual grievance over pay
pursuant to a collective bargaining agreement (“CBA”). The district court1 granted
summary judgment to the Union and ordered Fresh Seasons to arbitrate. UFCW,
Local 653 v. Fresh Seasons Market, LLC, 214 F. Supp. 3d 755, 756 (D. Minn. 2016).
Fresh Seasons timely appeals and argues that the Union’s action to compel arbitration
is barred by the six-month statute of limitations. See 29 U.S.C. § 160(b).

       Along with other circuit courts, we have held that “[a] cause of action to
compel arbitration under a collective bargaining agreement accrues when one party
clearly articulates its refusal to arbitrate the dispute.” Bass v. City of Sioux Falls, 232
F.3d 615, 617-18 (8th Cir. 1999); see also United Steel Workers Int’l Union v. Cont’l
Tire N. Am., 568 F.3d 158, 162 (4th Cir. 2009); Aluminum, Brick & Glassworkers
Int’l Union Local 674 v. A.P. Green Refractories, Inc., 895 F.2d 1053, 1055 (5th Cir.
1990) (collecting cases from several other circuits). Fresh Seasons rejected the
Union’s demand for arbitration on June 24, 2015, and the Union filed its suit to
compel arbitration on October 21, 2015. Under the Bass rule, the Union’s action was
therefore within the statute of limitations.

       However, Fresh Seasons argues that this general rule should apply only when
the demand for arbitration is timely under the applicable CBA. If the demand for
arbitration is untimely under the terms of the CBA, Fresh Seasons suggests, the
statute of limitations should begin to run on the last day on which a party could have
made a timely demand. In support of its argument, Fresh Seasons points to several
cases in which we have held that a “cause of action to compel arbitration ‘accrues
when the grievance procedure is exhausted or otherwise breaks down to the
employee’s disadvantage,’ which is, at the latest, the last date when arbitration could
have been requested.” United Rubber, Cork, Linoleum, & Plastic Workers of Am.
Local 164 v. Pirelli Armstrong Tire Corp., 104 F.3d 181, 184 (8th Cir. 1997)


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                           -2-
(quoting Cook v. Columbian Chemicals Co., 997 F.2d 1239, 1241 (8th Cir. 1993)).
Fresh Seasons suggests that we combine Bass’s clear-refusal-to-arbitrate standard
with United Rubber’s last-date-for-arbitration approach. Under this proposed
synthesized rule, an employer’s failure to arbitrate within the applicable deadline
under the CBA would constitute a clear refusal to arbitrate. Fresh Seasons maintains
that the Union’s request for arbitration was untimely under the CBA and that this
action is therefore barred by the statute of limitations pursuant to the synthesized rule.

       But Fresh Seasons’s synthesized rule would require courts to interpret a CBA
for the sake of determining whether an action is timely under the statute of
limitations. According to the Supreme Court, such questions are better left to
arbitrators. See John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 557-59 (1964).
As the district court explained, we looked to the underlying CBA in United Rubber
and Cook only because those cases lacked a clear refusal to arbitrate from which we
could determine when the statute of limitations began to run. 214 F. Supp. 3d at 759-
60. In other words, the unique nature of those cases precluded use of Bass’s general
rule.

       For these reasons and the reasons further explained in the district court’s
thorough and well-reasoned decision, we therefore decline to depart from the general
rule that a cause of action to compel arbitration under a CBA accrues when one party
clearly articulates its refusal to arbitrate the dispute. The judgment is affirmed. See
8th Cir. R. 47B.

                        ______________________________




                                           -3-